Bloodworth, J.
The 1st, 2d and 3d headnotes are in the language of the Supreme Court, and are the answers given to questions certified by this court. Eor the full opinion of the Supreme Court, see 157 Ga. 476 (121 S. E. 828). It is necessary only to add that the principle announced in headnote 3 disposes of the questions raised by the exceptions pendente lite and grounds 5, 6, and 8 of the motion for a new trial, and of one of the contentions in ground 7 of the motion, adversely to the contention of plaintiff in error, and that there is no. merit in the additional contention in ground 7 that certain evidence was admitted over the objection of defendant that “the foreclosure papers testified about by said witness would be the highest and best evidence.”

Judgment affirmed.

Broyles, G. J., and Luke, J., concur.